Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

This Services Agreement (“Agreement”) between Universal Hospital Services, Inc.
(“UHS”) and Gary D. Blackford (“Consultant”) is dated December 12, 2014 and sets
forth the terms and conditions pursuant to which Consultant will perform certain
services to UHS.

 

1.                                      Services.  Consultant will personally
provide the services described in Exhibit A (“Services”) to UHS as an
independent Consultant to UHS.  Consultant will perform the Services in
accordance with this Agreement and all applicable laws and regulations and in a
professional manner consistent with the highest industry standards.  Consultant
will cease to be eligible to perform the Services upon exclusion, debarment or
suspension from participation in federal or state health care programs or in
other programs sponsored or funded by federal, state or local governments or
upon conviction of a criminal offense that falls within 42 U.S.C. §1320a-7(a). 
Consultant agrees to immediately notify UHS of any event that would render
Consultant ineligible to perform Services.

 

2.                                      Compensation.  In consideration for
Consultant’s Services, Consultant will be paid the amounts set forth in
Exhibit A within the time frames specified.

 

3.                                      Term.  This Agreement begins February 7,
2015 (“Effective Date”) and continues in effect until either party provides the
other party written notice of such party’s intent to terminate this Agreement
for any or no reason with no further obligation to the other party.

 

4.                                      Relationship with UHS.  Any Services
that Consultant performs are performed in Consultant’s capacity as an
independent Consultant.  All income, employment and other similar taxes required
to be withheld and/or paid with respect to all Services will be timely paid by
Consultant directly to the appropriate governmental agency.  Consultant will not
be entitled to participate in any benefits plans or arrangements sponsored or
administered by UHS for its employees.

 

5.                                      Incorporation By Reference of Amended
and Restated Employment Agreement.  The parties entered into an Amended and
Restated Employment Agreement dated December 31, 2008 (the “Employment
Agreement”).  To the extent rights and/or obligations under the Employment
Agreement survive notwithstanding the expiration or termination of the Term  of
such Employment Agreement, the Employment Agreement is incorporated by reference
into this Agreement.

 

6.                                      Entire Agreement; Modification;
Assignment.  This Agreement, including the Exhibit, and the Employment
Agreement, constitutes the entire agreement between the parties with respect to
its subject matter.  The Agreement cannot be modified without the other party’s
written consent.  To the extent any terms of the Exhibit are inconsistent with
any terms of the main body of the Agreement, the terms of the Exhibit will
control.   The provisions of this Agreement may be changed only by a written
agreement signed by the parties.  No oral agreement or conversation between any
officer, agent or employee of UHS and Consultant, before or after the execution
of this Agreement, will affect, alter or modify the Agreement.  This Agreement
is assignable by UHS to one or more of its affiliates, or to a successor or
assignee of the business to which this Agreement relates.  Otherwise, this
Agreement is not assignable by either party without the prior express written
consent of the other party.

 

7.                                      No Waiver of Rights.  No failure or
delay by Consultant or UHS in exercising any right, power or privilege under
this Agreement will operate as a waiver thereof, nor will any single or partial
waiver thereof preclude any other or future exercise of any right, power or
privilege hereunder.

 

--------------------------------------------------------------------------------


 

8.                                      Governing Law.  The provisions of this
Agreement will be construed and enforced in accordance with the law of the State
of Minnesota, without regard to its choice of law rules.  Venue for any legal
proceedings will be exclusively in Hennepin County, Minnesota.

 

9.                                      Notices.  All notices required or
permitted to be given hereunder will be in writing and will be delivered by
hand, sent by facsimile or sent postage prepaid by registered, certified or
express mail or by reputable overnight courier service and will be deemed given
when so delivered by hand or facsimile or, if mailed, three days after mailing
(one business day in case of express mail or overnight courier service), using
the addresses given in the signature blocks or as updated by proper notice and
directed to the attention of the signatory to this Agreement.

 

10.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed an original, but all
of which will constitute one and the same instrument.

 

ACCEPTED AND AGREED TO:

 

Gary D. Blackford

Universal Hospital Services, Inc.

15170 Boulder Point Road

6625 West 78th Street, Suite 300

Eden Prairie, MN 55347

Minneapolis, MN 55439

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

SERVICES AND COMPENSATION

 

Services provided by Consultant may include the activities described in the
Employment Agreement, including without limitation Section 12 of the Employment
Agreement, and other projects and/or duties as mutually agreed to by the
parties.

 

Consultant will devote attention and time to the performance of Services as
mutually agreed upon from time to time by the parties.

 

For the Services described, Consultant will be paid $2,000 per day.  UHS will
pay Consultant the amount due within 45 days of receipt of the invoice, sending
payment to the address given in the signature block to the Agreement.

 

UHS will reimburse Consultant for necessary expenses at Consultant’s cost
provided such expenses are itemized on the invoice, submitted with supporting
receipts attached and reasonable (not luxury or first-class) in amount.

 

3

--------------------------------------------------------------------------------